oOo Oo ON DR OH SF YH NY —

Nw NY NY NY NY NY NN NN NO | - —|— Ff FF Fe FSF FF | FS
oN KF AW Bh WO NH = OD OO Oo HN BD OH F&F WD NY | O&O

 

 

Case 3:17-cv-00085-MMD-CBC Document 56 Filed 07/29/19 Page 1 of3

 

AARON D. FORD /
Attorney General sume
DOUGLAS R. RANDS, Bar No. 3572 FILED _____ RECEIVED
Senior Deputy Attorney General —_— ENTERED SERVED ON
State of Nevada COUNSEUPARTIES OF RECORD

 

Public Safety Division
100 N. Carson Street ‘
Carson City, Nevada 89701-4717 JUL 30 20:9
Tel: (775) 684-1150

E-mail: drands@ag.nv.gov

 

 

 

CLERK US DISTRICT COURT
Attorneys for Defendants DISTRICT OF NEVADA

Frank Dreesen, Kristopher Ledingham, By. rr DEPUTY
Oswald “Justin” Reyes, James Stogner

and Brian Williams

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA \
OR PAL

LOUIS RANDOLPH,
a.k.a., CLYDE LEWIS, Case No. 3:17-cv-00085-MMD-CBC

Plaintiff,
Vv. MOTION FOR EXTENSION OF TIME TO

FILE DISPOSITIVE MOTIONS

NEVADA DEPARTMENT OF CORRETIONS (First Request)
(NDOC), et al.,

Defendants

 

 

Defendants, Frank Dreesen, Kristoher Ledingham, Oswald “Justin” Reyes, James Stogner and
Brian Williams, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and
Douglas R. Rands, Senior Deputy Attomey General, hereby submit their Motion for Extension of Time
to File Dispositive Motions (First Request). This Motion is based on Federal Rule of Civil Procedure
6(b)(1)(A), the following Memorandum of Points and Authorities, and all papers and pleadings on file
in this action.

MEMORANDUM OF POINTS AND AUTHORITIES

I. ARGUMENT

Defendants respectfully request a sixty (60) day extension of time out from the current deadline
(July 31, 2019) to file dispositive motions in this case. Defense counsel has recently been reassigned
this matter from another attorney. Defense Counsel requests an extension of time to familiarize himself

with this claim. Additionally, Counsel is in the process of preparing for a Jury Trial in this Court.

1

 
oO fo NIN DBD DW SF WD NY —

NY NY NHN NY NUN KN NN NN NO Se et lm CUlUcPOUlUlc Se Cell el elm hlUlr
oN A AN fk WO NY = Oo Oo OND HW FW NY - &

 

 

 

Case 3:17-cv-00085-MMD-CBC Document 56 Filed 07/29/19 Page 2 of 3

Counsel for the Defendants is scheduled to be second chair on a trial in the United States District Court
for the District of Nevada. Counsel is scheduled to assist Ms. Gerri Hardcastle as second chair in a trial
in front of Judge Robert C. Jones, 3:15-cv-00543-RCJ-CBC. Ms. Hardcastle has less trial experience
than Counsel. In order to provide the best representation to the Client, a decision was made that
Counsel would assist in the trial of the Gruber matter. However, trial preparation is ongoing, and will
take additional time this week to be fully prepared.

Defense counsel also submits that this Division has experienced a wave of recent retirements
and departures. Although the Division is depleted, new Deputy Attorneys General (DAGs) should be
arriving in early August to help restore normal functionality. Defense counsel respectfully requests this
extension to accommodate the new arrivals and the Division during this transition period.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may,

for good cause, extend the time: (A) with or without motion or notice if

the court acts, or if a request is made, before the original time or its

extension expires; or (B) on motion made after the time has expired if the

party failed to act because of excusable neglect.
Defendants’ request is timely and will not hinder or prejudice Plaintiff's case, but will allow for a
thorough briefing to narrow or eliminate issues in this case. The requested sixty (60) day extension of
time should permit the parties time to adequately research draft, and submit dispositive motions in this
case. Defendants assert that the requisite good cause is present to warrant the requested extension of
time.

For these reasons, Defendants respectfully request a sixty (60) day extension of time from the

current deadline to file dispositive motions in this case, with a new deadline to and including Monday,

| September 30, 2019.

DATED this 29th day of July, 2019.

AARON D. FORD
Attorney General

By: = Be a

“ DOUGLAS R. RANDS, Bar No. 3572
SO ORDERED Senior Deputy Attorney General

Attorneys for Defendants

 
 
  

G

E
DATED: 41 20/ LO/T ?

 
oOo Oo NN DH DH Fe WD NHN =

NHN NO NO WH NHN NY NO NO NO | | F- PF Fe rer Orel Sl eh =
oN DH A & WY NH —|— DOD O06 oO QI DAD nH F&F WY Ne —| O&O

 

 

Case 3:17-cv-00085-MMD-CBC Document 56 Filed 07/29/19 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
on this 29th day of July, 2019, I caused to be deposited for mailing a true and correct copy of the
foregoing, MOTION FOR EXTENSION OF TIME TO FILE DISPOSITIVE MOTIONS (First

Request), to the following:

Louis Randolph, #48875

AKA Clyde Lewis, #48875
Southern Desert Correctional Center
PO Box 208

Indian Springs, NV 89070

hou Dor,

An err employee of the
Office of the Attorney General

 

 
 

Case 3:17-cv-00085-MMD-CBC Document 56-1 Filed 07/29/19 Page 1 of 2

DECLARATION

DOUGLAS R. RANDS

DECLARATION
oOo Oo SN DBD OW F&F WY NH —

Nw NYO NY NYO NY NY NO VN NO | | | |= Fe FeO ESO ESESlllllel
eo ND BHO UN f& HR HY —|&§— CO OO Oo st KH DW F&F WY NH | SO

 

 

Case 3:17-cv-00085-MMD-CBC Document 56-1 Filed 07/29/19 Page 2 of 2

DECLARATION OF DOUGLAS R. RANDS

1. I, Douglas R. Rands, am over the age of 18 and am otherwise fully competent to testify
to the facts contained in this declaration.

2. The statements contained in this declaration, except where otherwise indicated to be
upon information and belief, are based on my personal knowledge and experience.

3. I am an Attorney licensed to practice law in the Federal District Court for the District of
Nevada.

4. In connection with the filing of this declaration, 1 submit this declaration in support of
Defendant’s Motion for Extension of time in the matter entitled Randolph v NDOC, et al., currently
pending in the United States District Court, District of Nevada as Case No. 3:17-cv-00085-MMD-CBC.

5. Defense counsel has recently been reassigned this matter from another
attorney.
6. I am in the process of preparing for a Jury Trial in this Court. I am scheduled,

be second chair on a trial in the United States District Court for the District of Nevada.

7. This week, I am involved in trial preparation, which will take additional time this week
to be fully prepared.
8. Defense counsel also submits that this Division has experienced a wave of

recent retirements and departures. Although the Division is depleted, new Deputy
Attorneys General (DAGs) should be arriving in early August to help restore normal
functionality.

FURTHER I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is
true and correct.

EXECUTED this 29th day of July, 2019

lf ti . ~
il

Douglas R. Rands

 

 

 

 
